65 F.3d 177
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Adrian VALLES-GONZALEZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70787.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 22, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Adrian Valles-Gonzalez, a native and citizen of Mexico, petitions for review of a decision of the Board of Immigration Appeals dismissing his appeal from an immigration judge's order finding him deportable as charged pursuant to Section 241(a)(2)(C) of the Immigration and Nationality Act, 8 U.S.C. Sec. 1251(a)(2)(C).  Valles-Gonzalez contends that the immigration judge abused his discretion by not allowing Valles-Gonzalez to introduce evidence in support of a claim for relief from deportation under Section 212(c) of the Act, 8 U.S.C. Sec. 1182(c).


3
We lack jurisdiction because Valles-Gonzalez failed to raise this issue before the BIA.  See Fisher v. INS, No. 91-70676, slip op. 9247, 9261 n. 3 (9th Cir.  July 31, 1995).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3